Arnold, C. J.,
delivered the opinion of the court.
The capias being returnable forthwith, during the term of the court at which the same was awarded, it was not proper for the sheriff to take bond for the appearance of the accused, after he had arrested him. Code, § 340 ; Moss v. The State, 6 How. 298. It was the duty of the sheriff, after arrest, to take the prisoner immediately to court according to the mandate of the writ.
After the sheriff had responded to the motion to show cause why he should not be fined for failure to properly execute the capias, and had shown cause and satisfied the court that the fine should not be imposed, and the motion had been dismissed, it was error to refuse to allow him the compensation provided by. law, for the due execution of the alias capias. He had answered for his delinquency and had obtained the judgment of the court in his favor, in l’egard to the execution of the capias, and he could not be held liable on that account again.
But the claim of the sheriff, as propounded, should not have been allowed in full. By § 447 of the code, a sheriff is allowed, for removing a prisoner on habeas corpus, change of venue, or otherwise, for every mile — going and returning — twenty cents. By the account presented, the sheriff claimed twenty cents per mile for going, and twenty cents per mile for returning. This was not according to the statute. The statute provides twenty cents per mile, in such case, as compensation, both for going and returning, and it *233does not authorize the allowance of twenty cents per mile for going, and twenty cents per mile for returning.

The judgment is reversed and the cause remanded.